Citation Nr: 1000499	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-10 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to a compensable rating for service-connected 
scars, residuals of an appendectomy.

2.  Entitlement to service connection for a pancreas 
disorder.

3.  Entitlement to service connection for a hiatal hernia.

4.  Whether new and material evidence has been submitted to 
reopen the claim of compensation under 38 U.S.C.A. § 1151 for 
a hiatal hernia.


REPRESENTATION

Appellant represented by:	James P. Murphy, Agent 




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to August 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In July 2009, the Veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge in Washington, DC.  
A transcript of the hearing is of record.

During the July 2009 Board hearing, the Veteran and his 
representative indicated that the service connection claim 
for a pancreas disorder should have been treated as a claim 
for compensation under 38 U.S.C.A. § 1151.  The RO has not 
adjudicated this issue.  Thus, entitlement to compensation 
under 38 U.S.C.A. § 1151 for a pancreas disorder is not on 
appeal before the Board and the proper course of action is to 
refer it to the RO for development and consideration.

The issues of entitlement to service connection for a 
pancreas condition and hiatal hernia and the claim to reopen 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
hiatal hernia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The evidence of record shows that the Veteran's residual 
scars from an appendectomy are characterized as superficial 
and stable without pain or tenderness on examination and it 
does not result in any functional limitations. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected scars, residuals of an appendectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7805 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless. 

A July 2006 VCAA letter notified the Veteran that he may 
submit evidence showing that his service-connected scar 
condition has increased in severity.  The RO informed the 
Veteran of the types of medical or lay evidence that he may 
submit.  Specifically, the Veteran was informed that evidence 
that may show an increase in severity might be a statement 
from his doctor containing physical and clinical findings, 
results from laboratory tests or x-rays and the dates of 
examinations and tests.  He was also informed that he could 
provide lay statements from individuals who are able to 
describe from their own knowledge and personal observations 
in what manner his disability has become worse.  The letter 
notified the Veteran that he could provide statements from 
his employer as to job performance, lost time or other 
information regarding how his condition affects his ability 
to work.  The Veteran was informed of his and VA's respective 
duties for obtaining evidence.  The letter also notified the 
Veteran of how VA determines disability ratings and effective 
dates.  The duty to notify the Veteran on how to substantiate 
his increased rating claim was satisfied prior to the initial 
AOJ decision.  

With respect to VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The claims file contains the Veteran's service treatment 
records and an April 2007 VA examination report.

The April 2007 VA examination report reflects that the 
examiner obtained an oral history from the Veteran and 
conducted a physical evaluation.  The examiner documented in 
detail the symptoms of the Veteran's scars and the effect 
those symptoms have on his ability to function appropriately.  
However, it appears that the examination and opinion provided 
in the April 2007 VA examination report was made without the 
benefit of reviewing the Veteran's claims file.  In many 
instances, the Court has held that a failure to review the 
claims file renders a VA examination inadequate for rating 
purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 
629, 932 (1992) ("The [VA] examiner should have the 
Veteran's full claims file available for review."), but see 
Snuffer v. Gober, 10 Vet. App. 400, 403- 04 (1997) (review of 
claims file is not required where it would not change the 
objective and dispositive findings made during a medical 
examination).  See also 38 C.F.R. §§ 4.1, 4.2.  Nonetheless, 
the Court has held that when VA undertakes to provide a 
medical examination or obtain a medical opinion, the relevant 
inquiry is whether "the examiner providing the report or 
opinion is fully cognizant of the claimant's past medical 
history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 
(2008)

Although the evidence reveals that the examiner in April 2007 
did not review the claims file, the VA examination report 
contains a history of the onset, nature, and course of the 
Veteran's residual scars from the appendectomy. The history, 
as provided by the Veteran, is similar to the information 
contained in the claims file.  Thus, the Board is of the 
opinion that the April 2007 VA examiner was apprised of the 
relevant medical history of the Veteran as it pertains to his 
current claim and that the evaluation of his current 
disability level provided in the report was based on an 
accurate account of the evidence in the claims file.  As 
such, the Board finds the April 2007 VA examination is 
adequate for rating purposes.  Id., Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (VA must ensure that any VA 
examination undertaken during an appeal is adequate for 
rating purposes).  

Additionally, the claims file contains the Veteran's 
statements and testimony in support of his claim.  The Board 
has carefully reviewed such statements and it concludes that 
he has not identified further available evidence not already 
of record.  Therefore, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service connected scar from an appendectomy is 
currently rated noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 for other scars.  Diagnostic Code 7805 
states that other scars should be rated on limitation of 
function of the affected part.  

The Board will also consider whether the Veteran meets a 
higher disability rating under other Diagnostic Codes for 
skin disabilities.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, 
diagnosis and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 7801 provides that scars, other than head, 
face or neck that are deep or cause limitation of motion in 
an area(s) exceeding 6 square inches (39 square cm) warranted 
a 10 percent disability rating.  A deep scar is one 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801.  Diagnostic Code 7802 
provides that scars, other than the head, face, or neck, that 
are superficial, that do not cause limited motion, and that 
cover an area or areas of 144 square inches (929 square cm) 
or greater warrant a 10 percent disability rating.   
Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  An unstable scar is 
defined as one where, for any reason, there is frequent loss 
of skin over the scar.  A superficial scar is not one 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803.  Diagnostic Code 7804 
provides that superficial scars that are painful on 
examination warrant a 10 percent disability rating.  

The evidence of record consists of a VA examination report 
dated in April 2007 and a transcript of the Veteran's 
testimony during the July 2009 Board hearing.  The Board 
finds that this evidence, the most pertinent of which is 
summarized below, shows that the Veteran's condition as a 
whole does not warrant an increased rating.  

The Veteran underwent a VA examination in April 2007.  He 
reported that he had been suffering from a scar as a residual 
of an appendectomy since April 1991.  The Veteran stated that 
his current symptoms consist of bloating and pain near the 
scar site with no functional impairment.  Physical evaluation 
of the Veteran revealed a level scar near the right lower 
abdomen measuring 9 cm by 2 cm.  The examiner found no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, 
hypopigementation, hyperpigmentation or abnormal texture.  
The examiner also noted that there was another scar located 
at the right lower abdomen measuring about 5 cm by 2 cm.  The 
examiner determined that there was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture, inflammation or edema with respect to the 
second scar.  Range of motion of the right and left hip were 
the following: flexion to 125 degrees, extension to 30 
degrees, adduction to 25 degrees, abduction to 45 degrees, 
external rotation 60 degrees and internal rotation 40 
degrees.  There was no additional limitation due to pain, 
fatigue, lack of endurance or incoordination on repetitive 
use, bilaterally.  The examiner provided a diagnosis of scar, 
status post appendectomy.  He noted that the subjective 
factors included bloating and pain and the objective factors 
was a scar seen on examination.

During the July 2009 Board hearing, the Veteran testified 
that he has pain in the scar area of the lower abdomen; 
however, it is not tender to the touch.  The Veteran denied 
that it is ulcerated, open, bleeding or oozing.  The Veteran 
testified that in general the scars due to the appendectomy 
do not affect his movement in the area of his torso or 
stomach.  He reported pain, as if someone is punching him in 
stomach, when he bends over; but he noted that it is probably 
related to his pancreas more than the scar.  The Veteran 
testified that as far as he knows it does not limit any 
function, such as the scars adhering to something or pulling 
at the muscle.  

Based on the foregoing, the Board finds that the evidence of 
record reveals that the Veteran's scars, residuals of an 
appendectomy do not limit the function of the affected part.  
The VA examination in April 2007 indicated that the Veteran's 
scar did not limit the function of the affected part.  The 
range of motion of the Veteran's bilateral hip did not meet 
the limitation requirements of a 10 percent disability rating 
under Diagnostic Codes 5251, 5252, 5253 for disabilities of 
the hip and thigh.  In particular, the Veteran's flexion of 
the thigh was not limited to 45 degrees and extension of the 
thigh was not limited to 5 degrees.  The Veteran's abduction 
and internal rotation was more than 15 degrees and the 
evidence indicated that the Veteran could cross his legs as 
the evaluation reveals that external rotation was to 60 
degrees.  There was no evidence of additional limitation due 
to pain, fatigue, lack of endurance or incoordination on 
repetitive use, bilaterally.  Furthermore, the Veteran 
testified that the scars did not affect movement in the area 
of his torso or stomach and to his knowledge, the scars did 
not affect the function of area in which his scars are 
located.  Accordingly, the Board finds that the evidence of 
record shows that the Veteran's scars due to an appendectomy 
more closely approximate a noncompensable evaluation under 
Diagnostic Code 7805.  

The Board has also contemplated whether the Veteran was 
entitled to a compensable rating under other Diagnostic Codes 
for scars.  The evidence of record shows that the Veteran's 
appendectomy scars are superficial and measure 10 sq. cm. and 
18 sq. cm.  The scars appear to be stable as the medical and 
lay evidence reveals that the residuals of scars were not 
characterized by disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture, inflammation or edema.  
Although the evidence shows subjective complaints of pain 
around the scars and the lower abdomen, there was no evidence 
of pain on examination.  Therefore, a higher disability 
rating is not available under the criteria set forth in 
Diagnostic Codes 7801, 7802, 7803 and 7804.  38 C.F.R. § 
4.118, Diagnostic Codes 7801-7804.
 
The Board has considered whether staged ratings are 
appropriate.  The competent medical evidence of record shows 
that the residual scars from the appendectomy have not 
fluctuated materially during the course of this appeal.  As 
such, a staged rating is not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected scars, residuals of an appendectomy 
is inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's scars with the 
established criteria found in the rating schedule for skin 
disabilities shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
Furthermore, the Board notes that the evidence of record does 
not indicate that his scars have caused marked interference 
with his employment, necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the veteran's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  However, the Board finds that 
the preponderance of the evidence is against the claim and an 
assignment of a compensable evaluation for scars, residuals 
of an appendectomy is not warranted.  38 C.F.R. § 3.102.


ORDER

A compensable rating for service-connected scar, residuals of 
an appendectomy is denied.


REMAND

The Board observes that in August 2008, the RO denied the 
Veteran's claims for entitlement to service connection for a 
pancreas condition, entitlement to service connection for 
hiatal hernia and a claim to reopen entitlement to 
compensation under 38 U.S.C.A. § 1151 for a hiatal hernia.  
The Veteran submitted a notice of disagreement to the August 
2008 decision in July 2009.  The record does not contain a 
statement of the case with respect to these issues.  In a 
case in which a veteran expressed disagreement in writing 
with a decision by an agency of original jurisdiction and the 
agency of original jurisdiction failed to issue a statement 
of the case, the Board should remand the matter for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the Board is required to remand these 
issues for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the Veteran may have the opportunity 
to complete an appeal on the issue of 
entitlement service connection for a 
pancreas condition, entitlement to service 
connection for hiatal hernia and 
entitlement to compensation under 38 
U.S.C.A. § 1151 for hiatal hernia (if he 
so desires) by filing a timely substantive 
appeal. 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


